Citation Nr: 9905240	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-28 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

The appeal arises from the September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying service connection for 
PTSD.  A notice of disagreement was received in September 
1994, a Statement of the Case was issued in April 1995, and a 
statement accepted as a substantive appeal was submitted in 
July 1995.


REMAND

Service connection for PTSD requires each of the following:

1) medical evidence establishing a clear diagnosis 
of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (1998).

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The Court has held that "(w)here it 
is determined, through recognized military citations or other 
supportive evidence that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory', e.g. credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993) (emphasis added); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where the VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy, or where the veteran, even if he 
did engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Duran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.  In West v. Brown, 7 Vet. 
App. 329 (1995), the Court elaborated on the analysis in 
Zarycki.  In Zarycki, the Court held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiners must be instructed to consider those established 
events in making their determinations.

The veteran must present evidence of having engaged in combat 
with the enemy, or there must be evidence to corroborate his 
testimony that the stressors he claims to have experienced in 
service did in fact occur.  38 C.F.R. § 3.304(f) (1998); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1991); Zarycki, 6 Vet. 
App. at 92, citing Manual M-21-1, Part IV, paragraph 7.46(e) 
("other supporting evidence [of participation in a stressful 
episode] includes, but is not limited to, plane crash, ship 
sinking, explosion, rape or assault, duty on a burn ward or 
in graves' registration.")

The veteran contends that he served in Vietnam for a period 
of 14 or 15 months stationed in Qui Nhon, and that though he 
was assigned to the 285th Transport Company, he was attached 
to the 101st Airborne Division as a machine gunner on 
convoys, to escort convoys between Da Nang, Plei Ku, and Qui 
Nhon.  He stated that he had been involved in a lot of 
firefights, with returned fire, and was pinned down many 
times.  He added that they were attacked constantly.  The 
veteran reported a specific battle which took place in Qui 
Nhon in 1967, in which his unit was attacked and many 
soldiers were killed.  He reported that soldiers came to the 
rescue of his unit during that attack, and one such soldier, 
Sergeant Gray, was severely wounded, bleeding, and in great 
pain while the veteran held him in his arms until medics took 
the injured sergeant. 

Service records show the veteran's listed organization of 
attachment in Vietnam to have been the 285th Transportation 
Company.  His military occupational specialties during his 
approximate one year and ten months of service were 
automotive maintenance apprentice, mechanic maintenance 
apprentice, wheel vehicle repairman, engineering equipment 
repairman, and senior engineering equipment repairman.

There is no service record of the veteran having been 
attached to the 101st Airborne Division, of his having 
engaged in battle with the enemy, or of his having served as 
machine gunner escort to convoys, including convoys attacked 
by enemy forces.  

A query by the RO to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) produced a response 
including to the effect that the Sergeant Gray mentioned by 
the veteran was not described with sufficient detail, as the 
U.S. Army casualty data list contains several Gray's killed 
in action or wounded in action in Vietnam.  Further, supplied 
unit histories of the 285th Transportation Company inform 
that the company did not engage in any direct combat with the 
enemy during 1967 or 1968, the years in which the veteran was 
stationed in Vietnam.

The veteran suffered an unfortunate accident in 1983 in the 
course of his work as a Postal mail carrier in which he 
suffered a head injury with memory loss.  Medical records 
assess that the veteran's currently diagnosed PTSD was 
precipitated or aggravated by that head injury.  Immediately 
following that accident, the veteran was reportedly delirious 
for a period of time, thinking he was back in Vietnam, and 
suffering present fears from those hostilities.  Also as a 
result of that accident, the veteran has apparently 
experienced a loss of memories of Vietnam, including specific 
details that would have been of assistance in verifying 
alleged stressors.

At the January 1996 RO personal hearing, the veteran 
testified that he had albums of photographs and other items 
that he had sent back from Vietnam.  These photographs or 
other items could conceivably serve to verify the veteran's 
allegations of hostile encounters with the enemy.  The Board 
notes that seven photographs, apparently of the veteran, were 
received by the RO in January 1996.  Also submitted were 
copies of several letters, unsigned and not all dated, 
apparently written by the veteran while he was serving in 
Vietnam.  It does not appear, however, that the RO has 
considered this evidence, as the November 1996 and December 
1998 Supplemental Statements of the Case make no reference 
thereto.  The veteran should be afforded the opportunity to 
submit any additional evidence of his claimed stressors, to 
include any additional items or information from his albums 
containing items sent back from Vietnam, as well as the 
letters referred to above, with signatures.

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he submit any available 
additional evidence of alleged stressors, 
including combat, he experienced in 
service. The veteran should be informed 
that such evidence may include any 
photographs or other documentation that 
might serve to verify alleged stressors, 
including combat.  The RO should 
specifically request that the veteran 
send or bring to the RO his albums of 
items sent back from Vietnam, including 
photographs, letters, or other physical 
evidence, which may serve to confirm 
combat with the enemy.  This should 
specifically include the complete 
letters, with signatures, of which he has 
previously submitted only a portion.  The 
RO should make photocopies of these items 
or otherwise document them, and an RO 
staff member should sign an affidavit of 
the RO's having received and copied or 
documented the original physical 
evidence.  The veteran should be 
requested to submit, in the alternative, 
his own photocopies and documentation of 
that album evidence.  The veteran should 
be advised, however, that originals 
brought to the RO will more readily avoid 
questions of credibility of the evidence 
and insure completeness.  When making 
these requests, the RO should provide the 
veteran with a copy of this remand, and 
should separately enumerate in the 
request the alleged stressors as noted 
within this remand.  The veteran should 
be advised that information is vitally 
necessary to obtain supportive evidence 
of stressful events and that the 
information about stressors must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be informed of the 
probative value of any lay statements 
from persons with knowledge of the 
alleged stressful events.  The RO should 
attempt to assist the veteran in 
obtaining such statements.  Any evidence 
obtained should be associated with the 
claims file, together with a copy of the 
request to the veteran.

The RO should also request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
June 1968.  He should be requested to 
obtain and submit copies of any such 
private (non-VA) medical records 
pertaining to treatment of PTSD.  The RO 
should obtain copies of any such reported 
VA treatment records.  Copies of any 
medical records obtained or submitted 
should be associated with the claims 
folder.

2.  Thereafter, the RO should contact the 
National Archives and Records 
Administration (NARA), or other indicated 
channels, to obtain morning reports for 
periods of alleged stressors for which 
adequate details have been provided.  
Also, the RO should again contact the 
USASCRUR for development of all alleged 
stressors about which sufficient detail 
has been provided.  Any National 
Personnel Records Center, NARA, USASCRUR, 
or other report or response obtained 
should be associated with the claims 
file. 

3.  Next, the RO must specifically 
determine, based upon the complete 
record, which, if any, additional 
alleged inservice stressors have been 
confirmed by independent evidence or are 
related to verified combat service.  If 
any additional stressors are confirmed 
or otherwise accepted, the RO must make 
specific findings of the nature of the 
additional stressor or stressors.  In 
rendering the determination, the 
attention of the RO is directed to the 
cases of Zarycki and West in the above 
discussions.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  All additional evidence 
submitted, to include the photographs 
and copies of letters previously 
submitted, must be considered.

4.  Next, if the RO finds that any 
alleged stressors have been confirmed by 
corroborating evidence or are the result 
of verified combat service, the RO 
should arrange for an examination by a 
VA psychiatrist to determine if a 
diagnosis of PTSD based only on 
confirmed or accepted stressors is 
appropriate.  The RO must specify to the 
examiner the stressor or stressors that 
it has determined are confirmed or 
accepted by the evidentiary record.  The 
examiner must be instructed that only 
the confirmed or accepted stressor 
events may be considered, for the 
purpose of determining 1) sufficiency of 
the stressors to produce PTSD and 2) 
whether there is a linkage between the 
established stressor(s) and the current 
symptomatology.  The examination report 
should reflect a review of pertinent 
material in the claims folder.  The 
examiner should include a review of 
prior psychiatric findings.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
the alleged stressors found by the RO 
were sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found by the 
RO, if such stressors are found by the 
examiner to have been sufficient to 
produce PTSD.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
tests should be conducted.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for the examination.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


